821 F.2d 649
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elmer ELLIOTT, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, and Savoy CoalCompany, Respondent.
No. 86-3234.
United States Court of Appeals, Sixth Circuit.
June 26, 1987.

Before JONES and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
Claimant appeals the decision of the Benefits Review Board affirming the Administrative Law Judge's (ALJ) denial of black lung benefits.  We affirm.


2
Claimant was born July 12, 1923, is not married, and has no dependents.  Having worked in the coal industry for more than twenty years, he filed his application for black lung benefits in 1980.  Although X-ray evidence reveals that he suffers from pneumoconiosis, the ALJ found that he was not totally disabled as a result of the disease and denied benefits.  Because one doctor, Dr. W.F. Clarke, concluded that he is totally and permanently disabled, claimant contends that the ALJ's decision is not supported by substantial evidence.


3
We are satisfied that the ALJ's discrediting of Dr. Clarke's opinion is not irrational and is amply supported by the evidence in this case.  Dr. Clarke's report did not comply with the requirements set forth in 20 C.F.R. Sec. 718.103(c).  And, moreover, the doctor's opinion was based on pulmonary function studies, the results of which appear rather anomolous in light of two contemporaneous studies yielding results well in excess of the applicable standards for disability.  Sec.   718.204(c).  As a result, we find the ALJ's decision to deny benefits supported by substantial evidence.   Richardson v. Perales, 402 U.S. 389, 401 (1971).


4
AFFIRMED.